Citation Nr: 9926992	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active duty service from April 1953 to April 
1973.  He died in March 1996.  The appellant is the veteran's 
surviving spouse.

This appeal arises from a March 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


REMAND

The veteran's service records include a DD Form 214 which 
indicates that he served in Vietnam from January 1967 to 
January 1968.

The veteran died on March [redacted], 1996.  The cause of death 
listed in Part I of the veteran's death certificate was 
listed as chronic lymphocytic leukemia.  Part II of the death 
certificate ("Other significant conditions contributing to 
the cause of death but not resulting in the underlying cause 
given in Part I") lists aortic insufficiency.  An autopsy 
was not performed.

The appellant asserts that the veteran's cause of death is 
related to his service. 
Specifically, she argues that the veteran was exposed to 
Agent Orange, or some other herbicide, during his service in 
the Republic of Vietnam which caused his leukemia and which 
led to his death.

A letter from Eric A. Pillemer, M.D., Ph.D., dated in April 
1997, states that he treated the veteran for chronic 
lymphocytic leukemia for approximately eight years.
Dr. Pillemer noted the veteran's service in Vietnam, and 
stated that, "There is increasing evidence that certain 
chemical exposures including Agent Orange can be associated 
with lymphoproliferative disease, including chronic lymphatic 
leukemia.  For this reason, I would feel that [the veteran's] 
illness was in fact related to his military service."  

In its April 1997 decision, the RO determined that Dr. 
Pillemer's letter was sufficient to render the claim well-
grounded.  The RO essentially stated that Dr. Pillemer's 
opinion was insufficient to overcome the determination of the 
Secretary of Veterans Affairs that presumptive service 
connection was not warranted for leukemia, noting that this 
determination was based on the findings of the National 
Academy of Sciences.  See 61 Fed.Reg. 41442-41449 (1996); see 
also 38 C.F.R. §§ 3.307, 3.309(e) (1998).  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently held that a presumption of 
exposure to Agent Orange is not warranted where, as here, the 
veteran does not have one of the diseases listed at 38 
U.S.C.A.   § 1116; and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
McCartt v. West, 12 Vet. App. 164 (1999), and that the 
probative value of Dr. Pillemer's opinion is weakened by the 
fact that it does not indicate that it was based on a review 
of the veteran's service medical records, and that it is not 
supported by specific citations to clinical studies or other 
authoritative treatises (however, the veteran's 
representative has submitted a number of medical articles in 
support of the argument that the veteran's leukemia was 
sufficiently similar to non-Hodgkin's lymphoma (which is 
afforded presumptive service connection as provided in 
38 C.F.R. §§ 3.307(a)(6), 3.309(e)), such that service 
connection is warranted).  Under the circumstances, a remand 
is required in order to afford Dr. Pillemer an opportunity to 
supplement his opinion. 

In addition, having submitted a well-grounded claim, a remand 
is required in order to attempt to obtain identified records 
of treatment.  In this regard, it appears that the veteran's 
C-file was destroyed in April 1996, and that it has been 
reconstructed.  The C-file includes the veteran's application 
to the Agent Orange Veteran Payment Program, dated in March 
1989.  This application shows that the veteran provided a 
history of his medical treatment in which he noted that he 
had been treated for his chronic lymphatic leukemia by Dr. 
Mark A. Donavan, between May 1982 and July 1988, as well as 
by Dr. Pillemer, beginning in July 1988.  On remand, the RO 
should attempt to obtain the records of Dr. Donavan and Dr. 
Pillemer.

The VA has a duty to assist in the development of facts 
pertinent to an appellant's claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision on the issue of service connection, a remand to the 
RO is required to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377-78 (1993). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file the 
private medical records of Dr. Donavan 
and Dr. Pillemer.  If the search for 
these records has negative results, 
documentation from each of the contacted 
entities to that effect should be placed 
in the claims file.

2.  The RO should contact Dr. Pillemer 
and request him to supplement his April 
1997 opinion with citation to specific 
studies, and to provide any other 
comments which he deems appropriate in 
support of his opinion.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire record and readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death, with 
consideration of all applicable laws, 
regulations and case law.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



